Filed 12/2/97 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1997 ND 217







City of Fargo,                               Plaintiff and Appellee



       v.



Bronson Jamal Rockwell,                     Defendant and Appellant





Criminal No. 970171





Appeal from the District Court for Cass County, East Central Judicial District, the Honorable Ralph R. Erickson, Judge.

AFFIRMED.

Per Curiam.

Thomas J. Gaughan, P.O. Box 150, Fargo, ND 58107-0150, for plaintiff and appellee.  Submitted on brief.

Bronson J. Rockwell, pro se, 1621 S. University Dr., #206, Fargo, ND 58103, for defendant and appellant.  Submitted on brief.

City of Fargo v. Rockwell

Criminal No. 970171



PER CURIAM.

[¶1]	Bronson Rockwell appeals his jury conviction for driving while under the influence of alcohol in violation of the Fargo Municipal Code.  We affirm under NDRAppP 35.1(a)(3) & (4).

[¶2]	Gerald W. VandeWalle, C.J.

Herbert L. Meschke

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom